Citation Nr: 0735614	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  04-12 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for the purpose of entitlement to Department of Veterans 
Affairs (VA) death benefits.


ATTORNEY FOR THE BOARD

Irene Zaki, Associate Counsel




INTRODUCTION

The veteran had active service from September 1972 to August 
1975. He died in April 2001. The appellant and the veteran 
were married in November 1999.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2003 determination by the above VA 
Regional Office (RO), that the appellant is not entitled to 
VA death benefits as a surviving spouse of the veteran.

The Board remanded the case in August 2005 for appropriate 
notice and obtaining documentation of any divorce 
proceedings.  The case now returns to the Board for final 
appellate review.


FINDINGS OF FACT

1. The veteran and the appellant were married in the state of 
Oklahoma in November 1999, and there is no evidence of record 
that they were divorced thereafter prior to his death in 
April 2001.

2. They separated in January 2000 due to the veteran's 
incarceration, without fault of the appellant.


CONCLUSION OF LAW

The appellant was the veteran's lawful spouse at the time of 
his death and their separation was due to the misconduct of 
the veteran without the fault of the appellant.  38 U.S.C.A. 
§ 101(3) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.50, 3.53 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Duty to Assist
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed. 

Claim for Recognition as Veteran's Surviving Spouse for VA 
Death pension
The veteran died in April 2001.  To be entitled to VA death 
benefits as a surviving spouse of a veteran, the appellant 
must have been the veteran's spouse at the time of the 
veteran's death and have lived continuously with the veteran 
from the date of their marriage to the date of the veteran's 
death, except where there is a separation due to the 
misconduct of, or procured by, the veteran without the fault 
of the surviving spouse.  38 U.S.C.A. §§ 101(3), 1541(West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.1(j), 3.50(b), 3.53 
(2007).
  
The United States Court of Appeals for Veterans' Claims 
(Court) has held that 38 U.S.C.A. §101(3) together with 38 
C.F.R. § 3.50(b)(1) sets forth a two-part test to determine 
whether a spouse can be determined to have continuously 
cohabited with a veteran even if a separation has occurred. 
Gregory v. Brown, 5 Vet. App. 108 (1993).  First, the spouse 
must be free of fault in the initial separation.  Secondly, 
the separation must have been procured by the veteran or due 
to his misconduct.  It should be noted that it is the 
appellant's fault, or lack thereof, at the time of the 
initial separation which is for consideration.  The RO issued 
a decision in January 2003 which found that the continuous 
cohabitation requirement had not been met. 

The appellant states that she has been with the veteran since 
1991 and they were common law married in 1994.  The veteran 
and the appellant were then formally married in the state of 
Oklahoma in November 1999.  A December 1999 veteran's 
statement also mentioned that, "[his] relationship with the 
appellant [had] been on going for years."  Based upon this 
information, the veteran received adjusted pension benefits 
to include the appellant and her two sons as his dependants 
starting December 1999.  

The Board finds that the credible evidence of record shows 
they were not divorced prior to his death in April 2001.  A 
January 2000 veteran's statement indicated his intent to file 
for divorce and stated that he "will be sending paperwork 
concerning [his] divorce on grounds of adultery."  No such 
evidence was received.  In December 2002 the RO called the 
veteran's parole officer.  She recalled that at the veteran's 
March 2000 parole board hearing he stated that he was getting 
a divorce because the appellant was into drugs.  He also 
stated that the divorce petition was filed at Muskogee County 
Courthouse.  However, a December 2005 letter from the 
Muskogee Deputy Court Clerk stated that after a thorough 
search no divorce request was found.  Additionally, no 
records of a divorce were found at the Custer County 
Courthouse.  Finally, the veteran's death certificate also 
indicates that he was married.  Therefore, the appellant is 
found to have been the veteran's spouse at the time of the 
veteran's death.

In addition to being legally married, the appellant needs to 
show continuous cohabitation from the date of their marriage 
to the date of the veteran's death, except where there is a 
separation due to the misconduct of, or procured by, the 
veteran without the fault of the surviving spouse.  38 C.F.R. 
§ 3.53.  The evidence of record indicates the veteran was in 
a Correctional Center in Oklahoma and his projected release 
date was in May 2002.  A May 2001 statement from the 
veteran's father stated that the veteran had been sick for 
three months before he was moved to the hospital where he 
passed away in April 2001.  Therefore at the time of the 
veteran's death he was not living with the appellant.  

While the evidence of record includes a January 2000 
statement from the veteran stating that he intended to 
divorce his wife, there is no evidence of record that 
establishes that the veteran and appellant were actually 
separated at that time.  According to the appellant, they 
separated due to the veteran's incarceration right around the 
same time as the veteran's statement.  Finally, the file also 
contains a statement from the veteran dated December 24, 
1999, just prior to the January 2000 letter wherein he 
expressed his intent to divorce.  In December 1999, the 
veteran indicated that he was seeking help from VA because 
"they were living with relatives until we are able to get 
our won home for ourselves and our children."  In this 
letter, he was referring to the appellant and her two sons.  
The evidence of record shows that the veteran was 
incarcerated in February 2000.  This evidence tends to show 
that the couple were not separated, or at least puts the 
question in equipoise.  There is no evidence of record that 
demonstrates that the veteran and the appellant were 
separated prior to his incarceration, just that the veteran 
intended to file for divorce.  Under these circumstances, 
separation is deemed to be at the time of incarceration and 
is due to the veteran's misconduct.  

In addition, there is no credible evidence that the appellant 
was involved in the veteran's incarceration.  A May 2001 
statement from the veteran's father may be read to suggest 
that the parole violation leading to the veteran's 
incarceration was his association with appellant, a felon.  
The veteran's incarceration information of record does not 
indicate the reason for his parole violation.  The 
appellant's statements also include an outright rejection of 
such a notion and expressed that she was not at the location 
of his violation.  As a whole, the Board finds that there is 
a lack of substantial evidence to indicate the appellant had 
a role in the veteran's incarceration and therefore is 
without fault in their separation.

Any claims of adultery or drug use by the appellant are not 
found to be relevant. 
As per the holding of the Court in the Gregory case, an 
analysis of the conduct of the parties at the time of the 
initial separation controls the question of fault in causing 
the separation between the parties.  Gregory v. Brown, 5 Vet. 
App. 108, 112 (1993).  A reference to the appellant's 
adultery was made in the veteran's January 2000 statement 
prior to their separation.  Additionally any post-separation 
fault is not considered relevant to the reason of initial 
separation.  Id. at 112 (the without fault requirement is not 
a continuing one).  The veteran mentioned he was divorcing 
the appellant in March 2000 after their separation.  As the 
cause of separation was the veteran's incarceration, neither 
adultery or drug use represent the appellant's conduct at the 
time of the initial separation.  

In conclusion, the appellant was the veteran's lawful spouse 
at the time of his death.  Their separation was due to the 
veteran's incarceration.  The appellant is without fault at 
the time of their initial separation. 


ORDER


Entitlement to recognition of the appellant as the veteran's 
spouse for VA death pension purposes is granted, and to this 
extent only, the appeal is granted.



____________________________________________
MARJORIE A. AUER  
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


